DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application’s claim of priority under 35 U.S.C. §120 as a continuation application of Serial No. 17/160,847, filed January 28, 2021 (issued as USPN 11,306,2410 that has a continuing chain of priority under 35 U.S.C. §120 claiming priority back to Serial. No. 10/236,538, filed September 6, 2002 (USPN 6,822,016), which claims benefit of provisional application 60/318,536 filed September 10, 2001, is hereby acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of U.S. Patent No 6,822,016 B2 (‘016 patent).  This is a statutory double patenting rejection.  These two claims are identical.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 39 and 43 of U.S. Patent No 7,052,131 B2 (‘131 patent).  
The claims at issue are not identical in that independent claim 1 of the ‘131 patent is drawn to a wettable silicone hydrogel further having specified compatibilizing agents whereas present claim 1 is drawn to an ophthalmic device.  
However, they are not patentably distinct from each other because both sets of claims are drawn to a biomedical device formed from a silicone hydrogel having a silicone-containing monomer and a high molecular weight PVP/hydrophilic monomer (ophthalmic device/contact lens in present claim 1 and claim 39 of the ‘131 patent, respectively), wherein the ophthalmic device/lens possesses a tear film break-up time of at least about 7 seconds after about one day of wear..

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under 35 U.S.C. 102(e) as anticipated by Maiden (United States Patent Number (USPN) 6,367,929 B1 to Maiden et al., issued April 9, 2002, having an effective filing date of March 22, 2000). 
The applied reference (Maiden) has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.
Maiden discloses biomedical devices, such as ophthalmic lenses comprising a wettable silicone hydrogel composition that contains a high molecular weight hydrophilic polymer and a silicone monomer, wherein, for example, a contact lens is prepared using the silicone hydrogel composition (abstract; col. 1, lines 11-35; col. 2, lines 5-21; col. 8, lines 25- 27).
Maiden discloses chemical structural formulas (Structures I and II) for the silicone monomer of the hydrogel and expressly discloses (3-methacryloxy-2-hydroxypropyloxy) propylbis(trimethylsiloxy)methyl silane (SiMMA) as a suitable silicone monomer, which corresponds to 2-propenoic acid, 2-methyl-,2-hydroxy-3-[3-[1,3,3,3-tetramethyl-1-[trimethylsilyl)oxy]disiloxanyl]propoxy]propyl ester. (Col. 2, line 38 to col. 3, line 3)  
Maiden discloses that the preferred amount of silicone monomer is from 10-90%, whereas the polymer can be present in an amount of 1-15%. (Col. 7, lines 17-32).  A preferred hydrophilic polymer is a high molecular weight poly-N-vinylpyrrolidone (PVP), wherein the molecular weight is preferably between 100,000 to 500,000 daltons (present claim 54) (Col. 2, lines 7-23; col. 5, line 59 to col. 6, line17).  Additional silicone monomers can be added including methacryloxypropyl-tris(trimethylsiloxy)silane. (Col. 3, line 24 to col. 4, line 41).  A preferable range for the hydrophilic monomer is disclosed to be about 20 to 50%. (Col. 7, lines 23-27).  
Maiden further discloses that the composition can include a diluent, such as water or alcohol, or other monomers present in the reaction mixture, such as, ultra-violet absorbing compounds (col. 5, lines 27-30; col. 7, lines 31-36; col. 8, lines 8-25). In addition, an initiator, such as a photoinitiator is used in Maiden, wherein the reaction can take place in heat or light (preferably visible light); wherein the initiator can be present in 0.1 to 2 parts by weight (Col. 7, line 37 to col. 8, line 6). 
In its Examples, Maiden discloses samples of contact lenses formed from a reaction mixture comprising a silicone macromer and PVP, wherein these samples possess a contact angle of 40 degrees (Table 1, Example 1-14).  Particularly, in Example 15, Maiden discloses lenses made from a blend of 8% (by weight) PVP (hydrophilic polymer), 20% of silicone macromer from Example 1, and several other specified components, in a blend with 37.5% diluent.  The lenses were worn in a clinical study and found to be wettable and comfortable and possess a pre-lens tear film noninvasive tear break-up time (PLTF-NIBUT) of 7.1+-2.7 seconds and comfortable on a 50-point scale 44.3+ -4.5 (col. 11, lines 4-16).
Thus, the present claims are anticipated by Maiden.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

September 24, 2022